Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for response dated 2/15/2, to application filed on 9/30/20, including originally claims  
1-17,25 and 31-32, where in  claims 18-24 and 26-30 are cancelled. In response Applicant has elected with traverse claims 1-9, 15-17, 25 and 31.
Election/Restrictions
Applicant's election with traverse of claims  1-17,25 and 31-32 in the reply filed on  2/15/22 is acknowledged.  Applicant argues that the traversal is on the ground(s) that “Notably, the present application is the U.S. national phase of PCT Application No.PCT/CN2019/075191. Thus, the proper standard for determining whether restriction is proper is the PCT “unity” standard (see MPEP § 823)..  
In response, Examiner states respectfully that this is not found persuasive because, under 37 C.F.R. 1.499  Unity of invention during the national stage, MPEP 1893.03 (d), If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted.  Further, under PCT rule 13, unity of invention (not restriction practice pursuant to 37 CFR 1.141  - 1.146 ) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371. Restriction practice in accordance with 37 CFR 1.141 -1.146  continues to apply to U.S. national applications filed under 35 U.S.C. 111(a), even if the application filed under 35 U.S.C. 111(a)  claims benefit under 35 U.S.C. 120  and 365(c)  to an earlier international application designating the United States.
In response to Applicant’s argument that Inventions I and II should not be subject to restriction as they relate to a single general inventive concept under PCT Rule 13. In the U.S. national phase of a PCT application, “unity of invention proceeds as under 37 CFR § 1.475.” See MPEP § 1893.03, Examiner respectfully states that 
the methods of inventions are independent or distinct for the reasons given below and have acquired a separate status in the art in view of their different classification,.
	In claim 1 (Independent) 1 (Group l). An access method, applied to a first wireless backhaul node, comprising: determining a previous hop node of the first wireless backhaul node, wherein the previous hop node is a home donor base station of the first wireless backhaul node or is a second wireless backhaul node. transmitting the first information to the home donor base station via the second wireless backhaul node
In claim 10 ( Independent) (Group ll), An access method, applied to a home donor base station of a first wireless backhaul node, receiving, by the home donor base station, first information transmitted by the first wireless backhaul node (which is directly.).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/21 and 7/29/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 15, 26 and 31 are objected to because of the following informalities:  
It is unclear as to what a “home donor base station" should be. In particular, it is unclear as to what functionality should be associated by the term “home”. It is unclear, whether a home base station should be meant which acts as donor base station for handling traffic relayed by backhaul nodes ?
It is unclear (Article 84 EPC), as to how the first backhaul node determines a “previous hop node" and what this previous hop node would exactly be, i.e. in which direction the “previous” needs to be understood in the context of an access method of a first backhaul node. Second backhaul node versus first backhaul node  depend upon sequential order, which is not depicted in claims in terms of having been identified as first versus second.. 
It can only be assumed that an intermediate backhaul node between the first backhaul node and the donor base or the donor station itself is meant and that the access method shall relate to how a first wireless backhaul node seeks to attach to a wireless network.
It is unclear as by which entity the access method is effected, since from the used wording "An access method, applied to a first wireless backhaul node ...” this is not clear (Article 84 EPC). If it is interpreted that claim 1 is directed to an access method effected by a first wireless backhaul node in the sense of an initial step of an access procedure or a connection establishment effected by the wireless backhaul node.
Limitations “first” wireless backhaul node” and “home donor base station” are not specifically described 
in specifications, These are abstract.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 15-17, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al (US 20100322148), henceforth, ‘148
For claims 1, 15, 25 and 31, ‘148 discloses following limitations:
An access method, applied to a first wireless backhaul node, comprising: 
(‘148:  [0024] the BS 23 may be a donor evolved Node B, the RS 21 may be named as a relay node (RN) or a Relay E-UTRAN NodeB (Relay eNB or ReNB) . [0032], FIG. 1F represents another pattern of control plane protocol stack of the network system 2 of the present invention for backhaul control signaling. Particularly, a RS ( Relay station/node ) backhaul link protocol stack 11b of the RS 21, comprising a PHY layer, a PDCP/RLC/MAC layer, a IP layer, a SCTP and a S1-AP layer, is used for facilitating the routing control signaling messages with a BS access link protocol stack 12b of the BS 23, a PHY layer, a PDCP/RLC/MAC layer, a IP layer, a SCTP and a S1-AP layer. A BS backhaul link 13b of the BS 23, comprising an L1 layer, an L2 layer, an IP layer, a SCTP layer and a S1-AP layer, is used for facilitating the routing control signaling messages (Reads on access method) with a CN (Core Network ) link protocol stack 14b of the CN 25,)
determining a previous hop node of the first wireless backhaul node, wherein the previous hop node is a 
home donor base station of the first wireless backhaul node or is a second wireless backhaul node; and 
(‘148:, [0041] Please refer to FIG. 1I. Particularly, after establishing the communication link between the RS 21 (Relay station which is Relay node, see paragraph  {0047])) (Reads on first wireless backhaul node, because it is first node in series of backhaul nodes. ) and the CN 25 ( Core network) ), the transceiver 235 of the BS 23 (Home Donor node, which is previous to first backhaul mode.),  receives an uplink S1-AP message 218 from the RS 21,
 (Reads on first information)
transmitting first information to the home donor base station directly or transmitting the first information 
to the home donor base station via the second wireless backhaul node; 
(‘148: , 0026] Next, please refer to FIG. 1C at the same time. At first, the transceiver 235 of the BS 23 (Donor node) receives a link request from the RS 21( Reads on Relay node whch is first backhaul node) . Then, the processing unit 231 of the BS 23 sets up a communication link procedure between the RS 21 and the CN 25 based on the link request. Specifically, the link request that the transceiver 235 of the BS 23 receives from the RS 21 is a radio resource control (RRC) request 210 which is a signaling message  (Reads on first information completely.) for requesting to setup the communication link procedure between the RS 21 and the CN 25.)
wherein the first information comprises identity information of the first wireless backhaul node and/or operating mode information of the first wireless backhaul node.
([0035] --- the BS 23 (Donor node) may further use the S1 proxy module 237 for updating control signaling messages and network packets between the RS 21 and the CN 25  ((Reads on operating mode).. In other words, the S1 proxy module 237 will process the network packets before forwarding them between the RS 21 and the CN 25. [0041] Please refer to FIG. 1I. Particularly, after establishing the communication link between the RS 21 and the CN 25, the transceiver 235 of the BS 23 receives an uplink S1-AP message 218 from the RS 21 and ---. The uplink S1-AP message 218 comprises at least an eNB S1-AP identifier 21805).

For claim 15, ‘148 discloses following limitation:
A first wireless backhaul node, comprising a transceiver, a storage, a processor and a program stored in the storage and configured to be executed by the processor, wherein the processor is configured to read the program from the storage to perform following process:
(‘148:, see claim 10, A base station (BS) for use in a relay network system, the relay network system 
comprising the BS, a relay station (RS) and a core network (CN), the BS being connected with the CN via a backhaul link, the BS comprising: a processing unit being configured to setup a communication link procedure between the RS and the CN corresponding to a link request from the RS, and to create a mapping table for connecting the RS and the CN; a memory being configured to stored the mapping table; and a transceiver being configured to receive 
and forward network packets and control signals between the RS and the CN based on the mapping table.
Rest of limitations are same as in claim 1.
For claim 25, ‘148 discloses following limitation:
A donor base station, being a home donor base station of a first wireless backhaul node, comprising a transceiver, a storage, a processor and a program stored in the storage and configured to be executed by the processor,
(‘148:[0039]--- The processing unit 231 of the BS 23 sets up a GPRS tunneling protocol for user plane (GTP-U) connection 238 between the RS 21 and the S-GW 259 of the CN 25. Following, the processing unit 231 of the BS 23 assigns the GTP-U connection 238 an identifier 2380 which can be a tunnel endpoint identifier (TEID), and create a mapping table 2310 for recording the identifier 2380 which represents that the GTP-U connection 238 is established for the communication between the RS 21 and the S-GW 259 of the CN 25. The mapping table 2310 is stored in the memory 233.

For claim 31, ‘148 discloses following limitation:
A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor
( 0025] The BS 23 comprises a processing unit 231, a memory 233, a transceiver 235 and a S1 proxy module 237 as drawn in FIG. 1B. The processing unit 231 may be any of various processors (computer), central processing units (CPUs), microprocessors, or other computing devices known to people skilled in the art. In addition, the memory 233 may be any kind of various storage mediums *  (Reads on Computer readable medium) and the transceiver 235 may be any of various transceivers that known to people skilled in the art.

For claims 2 and 16, “148 discloses all limitations of subject matter, as applied to preceding claims 1 and 
15 respectively. In addition, ‘148 discloses following limitations, as follows:
wherein the first information is transmitted to the home donor base station directly through one the following messages: Msgl of a random access procedure; a radio resource control (RRC) connection establishment request message; an RRC connection establishment completion message; a predefined message dedicated to
 report of identity characteristics information; other uplink messages.
([0026] Next, please refer to FIG. 1C at the same time. At first, the transceiver 235 of the BS 23 receives a 
link request from the RS 21. Then, the processing unit 231 of the BS 23 sets up a communication link procedure 
between the RS 21 and the CN 25 based on the link request. Specifically, the link request that the transceiver 235 
of the BS 23 receives from the RS 21 is a radio resource control (RRC) request 210 which is a signaling message for requesting to setup the communication link procedure between the RS 21 and the CN 25. After receiving the RRC request 210, the processing unit 231 of the BS 23 is configured to respond a RRC connection 230 to the RS 21.)

For claims 3 and 17, “148 discloses all limitations of subject matter, as applied to preceding claims 1 and 5 respectively. In addition, ‘148 discloses following limitations, as follows:
wherein the operating mode information of the first wireless backhaul node comprises one or a combination of: indication information indicating that the first wireless backhaul node operates in a Layer 3 mode or Layer 2 mode; indication information indicating that the first wireless backhaul node is visible or invisible to a predetermined node, wherein the predetermined node comprises a core network node and/or a radio access network (RAN) side node other than the first wireless backhaul node; indication information indicating that the first wireless backhaul node operates in a fifth-generation (5G) cell mode or distributed unit (DU) mode; and indication information indicating two operating modes supported by the first wireless backhaul node simultaneously.
(‘148: [0029] A BS backhaul link 13a of the BS 23, comprising an L1 layer, an L2 layer, an IP layer, a SCTP layer and a S1-AP layer, is used for facilitating the routing control signaling messages with a CN link protocol stack 14a of the CN 25, comprising an L1 layer, an L2 layer, an IP layer, a SCTP layer and a S1-AP layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
 would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 
not identically disclosed as set forth in section 102, if the differences between the claimed invention 
and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over ’148, as above, in view of  Majmunda et al (US 20190215055), henceforth, ‘055.
For claim 4, “148 discloses all limitations of subject matter, as applied to preceding claims 1 and 3 sequentially , with the exception of  following limitation, which is disclosed by ‘055, as follows::
“  wherein subsequent to transmitting the first information, the method further comprises: if an operating mode of the first wireless backhaul node is the Layer 3 mode or is visible to the predetermined node or is the 5G cell mode, initiating, by the first wireless backhaul node, an Ng interface setup process and an Xn interface setup process with the home donor base station; and/or, if an operating mode of the first wireless backhaul node is the Layer 2 mode or is invisible to the predetermined node or is the DU mode, initiating, by the first wireless backhaul node, an F1 interface setup process with the home donor base station. “
(‘055: [0044] PDCP PDU from multiple bearers belonging to different UEs are encapsulated into IAB PDUs for relaying over the IAB relay bearers destined to a relay DU (e.g., relay DU 310). This function operates on the user plane protocol PDU (PDCP PDUs) for each bearer received over the F1 interface (also referred to as the F1-U interface) from the PDCP sublayer at the donor CU 205.
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘055 with those of ‘148 for the advantage of enabling IAB (Integrated access and backhaul . links

Claim 5 and 8 is  rejected under 35 U.S.C. 103 as being unpatentable over ’148, as above, in view of  HE 
et al et al (US 20180124677), henceforth, ‘677.
For claim 5, “148 discloses all limitations of subject matter, as applied to preceding claim  1, with the 
exception of  following limitation, which is disclosed by ‘677, as follows::
“  wherein the determining the previous hop node of the first wireless backhaul node comprises: 
determining a range of selectable cells based on pre-acquired relevant node information on a node configured to 
provide a wireless backhaul service, wherein the relevant node information comprises at least one of: a donor base station identifier, donor base station cell list information, a wireless backhaul node identifier, wireless backhaul node cell list information; and selecting, based on signal qualities of searched cells, a cell satisfying predefined conditions from the range of selectable cells and accessing the cell, wherein the previous hop node is a donor base station or a wireless backhaul node that the accessed cell belongs to. “
(‘677: 0004] In a backhaul link from the RN to the macro eNB,(Donor node) single hop exists between the RN and the macro eNB, and there are only one macro eNB serving an RN at the same moment. A mode of pre-configuration or Operation Administration and Maintenance (OAM) entity configuration is adopted at the network side to determine a donor node for the RN. In the mode of pre-configuration, information of a cell to which the RN can be accessed is pre-configured by the operator before the RN starts up, and the information is stored in the RN. When the RN is started for cell search, the RN performs the cell selection in a pre-configured set of cells, and selects a cell with the best signal quality as a donor cell. In the mode of OAM configuration, the RN conducting as a user equipment accesses to a selected cell after starting up, and is configured with the information of the donor cell through OAM after being identified as the RN by the network side. After obtaining the information of the donor cell, the RN accesses to the selected donor cell and is provided with a backhaul service by the donor cell..
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘677 with those of ‘148 for the advantage of enabling IAB (Integrated access and backhaul . links.

For claim 8, “148 in view of 677 discloses all limitations of subject matter, as applied to preceding claims 1 and 5 sequentially , with the exception of  following limitation, which is disclosed by ‘677, as follows::
“  transmitting, by the first wireless backhaul node, a request message to an operation, administration, and maintenance (OAM) function entity of a core network, and receiving, by the first wireless backhaul node, relevant node information on a node configured to provide a wireless backhaul service that is returned from the OAM function entity based on the request message. “
(‘677: 0004] In a backhaul link from the RN to the macro eNB,(Donor node) single hop exists between the 
RN and the macro eNB, and there are only one macro eNB serving an RN at the same moment. A mode of pre-configuration or Operation Administration and Maintenance (OAM) entity configuration is adopted at the network side to determine a donor node for the RN. In the mode of pre-configuration, information of a cell to which the RN can be accessed is pre-configured by the operator before the RN starts up, and the information is stored in the RN. When the RN is started for cell search, the RN performs the cell selection in a pre-configured set of cells, and selects a cell with the best signal quality as a donor cell. In the mode of OAM configuration, the RN conducting as a user equipment accesses to a selected cell after starting up, and is configured with the information of the donor cell through OAM after being identified as the RN by the network side. [0032] backhaul paths partially satisfying the backhaul requirement exist based on the path response message; wherein the backhaul requirement includes a requirement for throughput of the backhaul path.
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘677 with those of ‘148 for the advantage of enabling IAB (Integrated access and backhaul . links.

Claim 6-7 are  rejected under 35 U.S.C. 103 as being unpatentable over ’148, as above, in view of  ‘677 and, further, in view of . Nagata et al (US 20130279364 ), henceforth, ‘384.
For claim 6, “148 in view of ’677  discloses all limitations of subject matter, as applied to preceding claims 1  and 5 sequentially , with the exception of  following limitation, which is disclosed by ‘384, as follows::
“  wherein the relevant node information further comprises a type of wireless backhaul service supported by a cell, and types of the wireless backhaul service comprise a Layer 2 wireless backhaul service and a Layer 3 wireless backhaul service. “
(‘384: [0003] In the relay technique, there are type I relay (L3 relay) and type II relay (Advanced-L1 relay
, Advanced-L2 relay). Type I relay is such a relay technique that a cell of a radio relay station apparatus (relay node: RN) has its own cell ID and the radio relay station apparatus transmits common/shared control signals for the own cell. Accordingly, the relay node acts as a radio base station apparatus for a mobile terminal apparatus (user terminal: UE). And, the relay node has a specific scheduler. Accordingly, type I relay makes a contribution to extension of a coverage via a radio backhaul link between the radio base station apparatus (Donor eNode B: DeNB) and the relay node RN. This type I relay has been standardized in LTE Release-10 (see Non Patent Literatures 1, 2).
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘364 with those of ‘148  in view of ‘677 for the advantage of enabling IAB (Integrated access and backhaul . links

For claim 7, “148 in view of 677 discloses all limitations of subject matter, as applied to preceding claims 1 and 1, and 5-6 sequentially , with the exception of  following limitation, which is disclosed by ‘677, as follows::
“  wherein the predefined conditions comprise at least one of following conditions: the cell is configured to provide a wireless backhaul service corresponding to the operating mode of the first wireless backhaul node, a quality of a link from the cell to the first wireless backhaul node satisfies a predefined requirement, and the cell allows access by a new first wireless backhaul node.. “
(‘677: 0119] , the second node may judge whether a backhaul service can be provided for the first node and whether the backhaul requirement of the first node can be met in view of one or more kinds of information of the frequency and bandwidth supported by the second node, the time delay, throughput and load of the existing backhaul link of the second node, the bandwidth and load of the access link that the second node is responsible for, etc.  if the second node can provide the backhaul service for the first node, the second node may meet one or more of the following conditions: there are intersections between the frequencies supported by the second node and the frequencies in the path request message; the existing backhaul link of the second node satisfies the backhaul requirement in the path request message; the frequencies supported by the second node are the frequencies at which better results of neighbour cell measurement of the first node (such as strong signal intensity, good quality and less interference) can be obtained; the access link of the second node has large bandwidth and 
small load; and the existing backhaul link of the second node has small load...
It would have been obvious to a person of ordinary skill before the effective date of invention to have  
combined the limitations of ‘677 with those of ‘148 for the advantage of enabling IAB (Integrated access and 
backhaul links.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose directly or indirectly following limitation:
wherein the transmitting the first information to the home donor base station via the second wireless backhaul node comprises: transmitting, by the first wireless backhaul node, the first information over a path and bearer already established between the second wireless backhaul node and the home donor base station; or triggering, by the first wireless backhaul node, an establishment of a path and bearer between the second wireless backhaul node and the home donor base station and transmitting, by the first wireless backhaul node, the first information over the newly established path and bearer.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	BENNETT et al ( US 20180014213) discloses the system has first backhaul node (204.1) configured to receive location information and status information for second backhaul node (204.2). The first backhaul node is configured to direct an antenna array toward the second backhaul node in response to movement of the first backhaul node as a result of an environmental factor, and redirect the antenna array toward third backhaul node (204.3) if the second backhaul node becomes impaired as a result of an environmental factor, where the location information and the status information are accessible from a control infrastructure location.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nizar Sivji can be reached on 571-270-7462.  The fax phone number for the organization where this application or 
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/
          	 Primary Examiner, Art Unit 2647